
	
		I
		112th CONGRESS
		1st Session
		H. R. 3667
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mrs. McMorris Rodgers
			 (for herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a Medicare primary care graduate medical
		  education pilot project in order to improve access to the primary care
		  workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Primary Care Workforce Access
			 Improvement Act of 2011.
		2.Medicare primary care
			 graduate medical education pilot project
			(a)EstablishmentThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall conduct a
			 pilot project under the Medicare program under title XVIII of the Social
			 Security Act, in accordance with the provisions of this section, to test models
			 for providing payment under such title for direct graduate medical education
			 and indirect medical education to medical education entities, which entities
			 are not otherwise eligible to receive such payments under the Medicare program,
			 for the costs of training primary care residents.
			(b)DurationThe Secretary shall conduct the pilot
			 project under this section over a 5-year period, which shall begin not later
			 than 180 days after the date of the enactment of this Act.
			(c)Models
				(1)Required
			 modelsUnder the pilot
			 project, the Secretary shall test two of each of the following models:
					(A)A model in which the medical education
			 entity receiving funds under the pilot project is a community-based independent
			 corporate entity collaborating with two or more hospitals to operate one or
			 more primary care graduate medical residency training programs.
					(B)A model in
			 which—
						(i)the
			 medical education entity receiving funds under the pilot project is established
			 by two or more hospitals to operate one or more primary care graduate medical
			 residency training programs; and
						(ii)such hospitals
			 may be the sole corporate members of the entity but the governing board of the
			 entity shall include at least one community representative.
						(C)A model in which
			 the medical education entity receiving funds under the pilot project is a
			 hospital subsidiary or independent corporation that operates one or more
			 primary care graduate medical residency training programs for a hospital with
			 community participation in the governance of the subsidiary or
			 corporation.
					(D)A model in
			 which—
						(i)the
			 medical education entity receiving funds under the pilot project is independent
			 of any hospital but collaborates with a hospital in operating one or more
			 primary care graduate medical residency training programs; and
						(ii)the
			 medical education entity may include a university or school of medicine.
						(2)Additional
			 modelsUnder the pilot
			 project, the Secretary may test models of medical education entities in
			 addition to those described in paragraph (1).
				(d)PrioritizationUnder
			 the pilot project, the Secretary of Health and Human Services may give priority
			 to testing models that demonstrate the capability of improving the quality,
			 quantity, and distribution of primary care physicians, including the ability to
			 enhance primary care delivery in rural and underserved areas.
			(e)Payments
				(1)Payments to
			 medical education entitiesUnder the pilot project, the Secretary
			 shall establish a process under which payments are made to each medical
			 education entity participating under such project for direct graduate medical
			 education and indirect medical education costs with respect to primary care
			 residents enrolled under a primary care graduate medical residency training
			 program operated pursuant to a model of such entity under subsection (c)
			 instead of any payment or adjustment that would otherwise be made to a
			 participant hospital (as defined in subsection (m)) of such entity for indirect
			 and direct graduate medical education costs under subsections (d)(5)(B) and (h)
			 of section 1886 of the Social Security Act (42 U.S.C. 1395ww) during the period
			 of participation of such entity in such project.
				(2)Calculation of
			 paymentsPayments to a
			 medical education entity under the pilot project, with respect to a primary
			 care graduate medical education residency program, for a cost reporting period
			 during which the entity is participating in such pilot shall be, based on the
			 most recently available data with respect to a previous cost reporting period,
			 equal to the sum of the following:
					(A)Direct
			 GMEThe amount that, out of
			 all of the payment amounts (determined on a per resident basis) received by
			 hospitals under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) for such previous cost reporting period, is equal to the 95th
			 percentile of such payment amounts.
					(B)Indirect
			 GMEThe amount that, out of
			 all of the additional payment amounts (determined on a per resident basis)
			 received by hospitals under section 1886(d)(5)(B) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(5)(B)) for such previous cost reporting period, is equal
			 to the 95th percentile of such payment amounts.
					(3)Additional
			 payments for programs serving underserved areasPayments in addition to the payments
			 described in paragraph (2) may be made under the pilot project for primary care
			 graduate medical residency training programs that—
					(A)operate in sites and areas that are
			 underserved by primary care physicians; or
					(B)change their
			 training sites to include those areas.
					(4)Payments from
			 Medicare Trust FundsIn
			 providing for such payments under this subsection to medical education
			 entities, the Secretary shall provide for an allocation of such payments
			 between part A and part B (and the Federal Hospital Insurance Trust Fund under
			 section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42
			 U.S.C. 1395t)) in the same manner as the Secretary provides for an allocation
			 of payments under subsections (d)(5)(B) and (h), respectively, of section 1886
			 of such Act (42 U.S.C. 1395ww).
				(f)Uses of
			 payments
				(1)In
			 generalA medical education
			 entity receiving payments under the pilot project shall use such payments for
			 the training of primary care residents, including training activities in
			 appropriate inpatient and outpatient settings in primary care graduate medical
			 residency training programs accredited by the Accreditation Council for
			 Graduate Medical Education or the American Osteopathic Association and for all
			 relevant topics including patient care, care management, working in teams,
			 supervision, and quality improvement.
				(2)LimitationsPayments shall only be made for training
			 primary care residents up to the initial board certification of such residents,
			 except that with respect to training in geriatric medicine, payments may also
			 be made for a fellowship after initial board certification.
				(g)Expansion during
			 pilot projectA medical
			 education entity receiving funds under the pilot project, with respect to a
			 primary care graduate medical residency training program, shall be allowed to
			 increase by up to 50 percent the number of full-time equivalent primary care
			 residents enrolled in the such program (determined in accordance with the
			 process under subsection (d)(2)(A)(ii)) during the duration of the
			 participation of such entity in such project.
			(h)Treatment after
			 project
				(1)In
			 generalSubject to paragraphs
			 (2) and (3), after the last day of the pilot project, which may be extended at
			 the discretion of the Secretary, any participant hospital of a medical
			 education entity under the pilot project, shall receive payments under
			 subsection (d)(5)(B) and (h) of section 1886 of the Social Security Act (42
			 U.S.C. 1395ww) in the same manner and to the same extent such hospital would
			 receive such payments without application of this Act and such payments shall
			 be calculated based on the number of full-time equivalent residents enrolled in
			 such program without regard to any increase made pursuant to subsection
			 (g).
				(2)Exception to
			 ensure residents enrolled during pilot are able to complete
			 trainingSubject to paragraph (3), a medical education entity
			 receiving funds under the pilot project, with respect to a primary care
			 graduate medical residency training program, shall continue to receive funding
			 under this section (even after the last day of the project), with respect to
			 each primary care resident who is enrolled under such program while the entity
			 is participating in such project, to the extent and in such amounts necessary
			 to allow for the full duration of training, subject to subsection (f)(2), of
			 such primary care resident. Any such payments made pursuant to this
			 subparagraph shall be deemed to be a payment made under the pilot
			 project.
				(3)LimitationIn
			 no case may the total duration of the pilot project exceed seven years and in
			 no case may payments be made under this section to a medical education entity
			 for a period exceeding seven years.
				(i)Budget
			 neutralityFor each year that
			 the pilot project under this section is being conducted (and for any subsequent
			 year to the extent subsection (h)(2) applies), the Secretary shall reduce
			 payments under subsections (d)(5)(B) and (h) of section 1886 of the Social
			 Security Act (42 U.S.C. 1395ww) by such amount as the Secretary determines to
			 be necessary to ensure that carrying out the pilot project under this section
			 during such year does not result in expenditures under title XVIII of the
			 Social Security Act for such year that exceed the amount of such expenditures
			 that would have been made for such year without application of this
			 section.
			(j)Waiver
			 authorityThe Secretary may
			 waive such requirements of titles XI and XVIII of the Social Security Act as
			 may be necessary to carry out the purpose of the pilot project under this
			 section.
			(k)Report to
			 CongressThe Secretary is
			 authorized to enter into an agreement with the Institute of Medicine to conduct
			 a study on the results of the pilot project. Such agreement shall provide for
			 the Institute of Medicine to submit, not later than 1 year after the completion
			 of the pilot project under this section (or, if sooner, January 1, 2019), to
			 Congress a report on the results of such study, including—
				(1)a
			 detailed analysis of the effects of the pilot, including the quality, quantity,
			 and distribution of primary care physicians during and after the pilot project
			 compared to the quality, quantity, and distribution of such physicians before
			 the pilot project; and the governance, administration and financial strength of
			 the medical educational entities that participated in the pilot project;
				(2)recommendations on
			 the extent to which the pilot project should be expanded to all primary care
			 residents; and
				(3)recommendations
			 for such legislation and administrative actions as needed.
				(l)ExpansionIf the Secretary determines that any of the
			 models tested under the pilot project under this section enhance the quality,
			 quantity, and distribution of primary care physicians for Medicare
			 beneficiaries, the Secretary may initiate comparable primary care training
			 projects.
			(m)DefinitionsFor purposes of this section:
				(1)Direct graduate
			 medical education costs; indirect graduate medical education
			 costsThe terms direct
			 graduate medical education costs and indirect graduate medical
			 education have the meanings given such terms for purposes of subsections
			 (h) and (d)(5)(B), respectively, of section 1886 of the Social Security Act (42
			 U.S.C. 1395ww).
				(2)Medical
			 education entityThe term
			 medical education entity means a corporate, nonprofit, or academic
			 entity that has as its principal mission the education and training of primary
			 care residents.
				(3)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to benefits under part A of title XVIII of the Social
			 Security Act or enrolled under part B of such title.
				(4)Participant
			 hospitalThe term participant hospital means, with
			 respect to a medical education entity, any hospital that establishes, is
			 collaborating with, a component of, or otherwise associated with, such entity
			 to operate a primary care graduate medical residency training program under a
			 model described in subsection (c).
				(5)Primary care
			 graduate medical residency training programThe term primary care graduate
			 medical residency training program means an approved medical residency
			 training program (as defined in section 1886(h)(5)(A) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(5)(A))) for training primary care residents.
				(6)Primary care
			 residentThe term
			 primary care resident means a resident enrolled in an approved
			 medical residency training program in family medicine, general internal
			 medicine, general pediatrics, or geriatric medicine.
				
